Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 1 of 10. PageID #: 5823




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 Outdoor Product Innovations, Inc.,            )       CASE NO. 1:18 CV 2457
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                Vs.                            )
                                               )
 Jest Textiles, Inc.,                          )       Order
                                               )
                        Defendant.             )



        INTRODUCTION

        This matter is before the Court upon Plaintiff Outdoor Product Innovations, Inc.’s Motion

 for Sanctions (Doc. 131). Also pending is defendant’s Motion for Sanctions Against Plaintiff for

 Violation of the Confidentiality and Protective Order (Doc. 133). For the following reasons,

 plaintiff’s motion is GRANTED in PART and DENIED in PART. As set forth herein, the Court

 will instruct the jury that delays in fabric shipment caused delays in production. In addition, the

 Court hereby awards plaintiff the reasonable attorneys’ fees incurred in preparing this motion.

 By May 20, 2020, plaintiff is to provide the Court with a detailed summary of the fees, broken

 down by time entry. The Court will review the submission and award an appropriate fee.

 Defendant’s motion is DENIED.


                                                   1
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 2 of 10. PageID #: 5824




        FACTS

        Only those facts necessary for a resolution of the pending motions are set forth herein.

        Defendant is a custom manufacturer of durable fabrics. Defendant does not manufacture

 specific products itself. Rather, it locates a manufacturer and supplies fabric to that

 manufacturer to produce whatever product is requested by the buyer. In this case, plaintiff

 ordered custom hunting blinds, known as “Rhino Blinds,” from defendant. Defendant, in turn,

 contracted with Chinese manufacturers to produce the product.

        During discovery, a dispute arose regarding plaintiff’s production of documents related

 to, among other things, its Chinese suppliers and manufacturers. On October 3, 2019, the Court

 ordered defendant to produce all “documents related to Chinese vendors used by defendant in the

 course of the production of the hunting blinds at issue in this case.” The Court further indicated

 that “[g]iven the discovery difficulties in this case, the Court...cautions defendant that the Court

 will likely preclude any party from introducing at trial or at the summary judgment stage, any

 documentary evidence not turned over in discovery. Nor would the Court be inclined to allow

 testimony from witnesses that is based on documents that were not disclosed.”

          Thereafter, the parties filed cross-motions for summary judgment. Those motions were

 granted in part and denied in part. Plaintiff filed a motion to reconsider the Court’s summary

 judgment ruling. The Court denied that motion on the grounds that plaintiff did not seek

 summary judgment on the issue for which it sought reconsideration. Subsequent to the summary

 judgment briefing (and long after the discovery cutoff), plaintiff contacted certain Chinese

 vendors, who cooperated with plaintiff by producing documents and providing affidavits.

 Plaintiff now claims that it possesses documents from certain vendors that should have been


                                                   2
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 3 of 10. PageID #: 5825




 produced by defendant and that sanctions are warranted. Defendant opposes the motion. In

 response, defendant filed its own motion for sanctions on the basis that plaintiff violated the

 parties’ confidentiality order, as well as the Protective Order entered by the Court, by contacting

 the Chinese vendors. Plaintiff opposes defendant’s motion.

          1. Plaintiff’s motion for sanctions

        Plaintiff asks that the Court sanction defendant for failing to comply with the Court’s

 discovery order. Specifically, plaintiff asks for the following sanctions (1) striking defendant’s

 counterclaim; (2) a jury instruction directing the jury to find that defendant failed to timely

 deliver hunting blinds and that defendant did not suffer any damages as a result of any failure on

 plaintiff’s part to pay a 50% deposit; (3) Plaintiff also asks that the Court issue an order

 preventing any evidence supporting a claim that it timely delivered the hunting blinds or

 sustained any damages due to plaintiff’s failure to pay proper deposits; (4) an order prohibiting

 both of defendant’s Rule 30(b)(6) witnesses from testifying at trial.

        All of the sanctions sought by plaintiff ultimately would result in a dismissal of

 defendant’s claims. Plaintiff seeks an order striking the claims. Alternatively, plaintiff seeks a

 jury instruction requiring the jury to find that defendant failed to timely deliver the blinds and

 that defendant suffered no damages as a result of plaintiff’s failure to remit a 50% deposit. But,

 this is tantamount to a dismissal of the claims because it would preclude defendant from any

 recovery on its claims. Similarly, plaintiff’s request that the Court sanction defendant by

 prohibiting it from calling its witnesses at trial would end defendant’s case.

        Much of the information provided by plaintiff in the context of this briefing has no

 bearing on whether defendant improperly withheld documents. By way of example, plaintiff


                                                   3
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 4 of 10. PageID #: 5826




 relies on the declaration of a Chinese vendor who avers about the way business was done with

 defendant and how their relationship worked. The general manager of one of the Chinese

 vendors avers that “[w]e invested a lot of our own money for this 2018 business. There was

 never a money issue that caused fabric to be delayed. The problem was that Jest never supplied

 our factories with an order plan.” (Doc. 132-1 at par. 5). These statements constitute evidence

 going to the merits of the dispute, not the issue at hand. The Court will not consider this new

 evidence in determining whether defendant should be sanctioned for failing to produce certain

 documents. The Court now turns to the specifics of the withheld documents.

        Plaintiff cites generally to three document productions received from three different

 Chinese venders. The Court has independently reviewed each document provided by plaintiff.

 The documents are as follows:

        Documents from TuRui and Linyi: This production consists of six pages of charts. There
        is no indication that the charts were prepared by defendant or that they were ever in
        defendant’s possession.

        Documents from Come Leisure: Documents one through twelve of this production are
        wechat1 messages between two Chinese manufacturers and Doug Graves. Doug Graves
        is an owner of defendant. The wechat messages focus on delays in obtaining fabric and
        are in large measure between the two Chinese manufacturers. Mr. Graves’s contribution
        consists of two texts indicating, “Thanks to everyone. Have a great holiday,” and
        “Thanks.” The Court will assume that Mr. Graves was on the entire thread. Document
        13 of the production is a chart. There is no indication that defendant prepared or
        possessed this chart. Document 14 is an email from Kerry Forsdahl to “Judy,” who
        appears to be an employee of a Chinese vendor. The email discusses releasing bills of
        lading.

        Documents from North Forest: This production consists of 152 pages of
        documents. Nearly 100 pages of the production are invoices and packing lists.
        Other documents include wechat messages regarding fabric delays (NF 133-149),
        documents regarding artwork for the box (NF 6-8), emails regarding fabric delays


   1
          Wechat is an app that allows texting.

                                                  4
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 5 of 10. PageID #: 5827




        (NF 10-16, 18, 20-21, 28-30), and emails regarding shipping, bills of lading and
        issues regarding this litigation (NF 17, 19, 22-26, 31-320). In addition, there is a
        chart outlining when fabric would be required in order to meet the delivery dates
        required by purchase order 4518 (NF 30), an email from Kerry Forsdahl to a
        Chinese vendor discussing deposit amounts (NF 27), purchase orders and
        contracts (NF 1-5), and an email from Kerry Frosdahl to a Chinese vendor
        discussing purchase order 4518 and a delivery schedule (NF 9).2

        Plaintiff argues that defendant’s failure to produce these documents during discovery was

 in bad faith and that the severe sanction of striking defendant’s claims should be imposed. Rule

 37(b)(2) of the Federal Rules of Civil Procedure provides that if a party fails to comply with a

 discovery order, “the Court may issue further just orders.” The orders may include, among

 others, (1) directing that matters embraced by the order or other designated facts be taken as

 established, (2) prohibiting the disobedient party from supporting or opposing designated claims

 or defenses, (3) striking pleadings, (4) dismissing the action or rendering default judgment.

 Fed.R.Civ. Pro. 37(b)(2).

        In assessing whether to dismiss a party’s claims as a discovery sanction,3 a district court

 should consider, “(1) whether the party's failure is due to willfulness, bad faith, or fault; (2)

 whether the adversary was prejudiced by the dismissed party's conduct; (3) whether the

 dismissed party was warned that failure to cooperate could lead to dismissal; and (4) whether

 less drastic sanctions were imposed or considered before dismissal was ordered.” United States




   2
          There are two additional documents, although it is unclear whether
          defendant created or would have possessed those documents.
          (NF33-34, 150-152).
   3
          Defendant makes a lengthy argument about whether plaintiff
          complied with the “discovery dispute” rules. But, as plaintiff
          notes, this is a motion for sanctions for violating the Court’s Order.
          It does not request compulsion of documents.

                                                    5
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 6 of 10. PageID #: 5828




 v. Reyes, 307 F.3d 451, 458 (6th Cir.2002) (internal quotation marks and citation omitted).

 “Although no one factor is dispositive, dismissal is proper if the record demonstrates delay or

 contumacious conduct.” Id.

        At the outset, the Court notes that it will address only defendant’s failure to produce

 documents regarding fabric production delays, prior version of the purchase orders, and

 documents related to deposits. The majority of the documents produced by the Chinese vendors

 either have little relevance to the issues in the lawsuit or are documents for which the Court

 simply cannot say were prepared or kept by defendant.4

        Fabric delay documents

        The Court must first address whether defendant’s failure to produce the documents is due

 to willfulness, bad faith, or fault. It is undisputed that defendant did not produce a number of

 emails either to or from Kerry Forsdahl or Doug Graves that involve discussions with Chinese

 vendors about difficulties in securing the fabric needed to manufacture the hunting blinds. Nor

 did defendant produce wechat messages involving Doug Graves on the same subject. According

 to an affidavit provided by Doug Graves, defendant produced all documents in its possession

 related to Chinese vendors. Defendant claims that it did not maintain “old” emails. With respect

 to the wechat messages, Graves avers that he did not save any old messages and has no means to

 obtain them. The Court agrees with plaintiff that it is highly suspicious that defendant did not

 possess at least some of these documents. Even assuming defendant did not maintain the wechat



   4
          This includes, among others, all of the documents produced by
          TuRui and Linyi, the nearly 100 pages of the production from
          North Forest that consist of invoices and packing lists, and
          documents related to box art.

                                                  6
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 7 of 10. PageID #: 5829




 messages, it makes little sense that none of the fabric emails were maintained. Defendant claims

 that the emails are “old,” and were likely deleted. But, as plaintiff points out, other emails pre-

 dating the “fabric” emails at issue were produced. Moreover, some of the emails involved both

 Graves and Forsdahl, who maintained their documents on different servers. Thus, the likelihood

 that both deleted the same emails seems unlikely.5 The Court cannot, however, say that based on

 a totality of the discovery conducted in this case that defendant acted particularly egregious such

 that the severe sanction of dismissal would be appropriate.

        The Court further finds that these documents are relevant and that plaintiff suffered some

 prejudice as a result of defendant’s failure to produce them. Plaintiff points out that it could

 have used these documents to rebut defendant’s claim that the failure to make 50% deposits is

 the cause of the shipping delays.

        With regard to the third factor, although the Court warned defendant that certain

 sanctions might be imposed for discovery abuses, the Court never warned defendant that

 dismissal might result.

        As to the fourth factor, the Court has considered less severe sanctions and finds them to

 be appropriate based on a totality of the circumstances. Plaintiff’s requested sanctions would all

 result in a either dismissal or a directed verdict. On the other hand, the Court finds that a jury

 instruction on the issue of fabric delays is warranted. The Court will therefore instruct the jury

 that fabric delays caused production delays. The Court will not, however, go so far as to instruct

 the jury that fabric delays are the only cause of the ultimate shipping delays. The Court finds



   5
          The Court notes that Forsdahl did not produce an affidavit in
          connection with this dispute.

                                                   7
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 8 of 10. PageID #: 5830




 that this sanction is sufficiently serious to deter future discovery abuses and to punish defendant

 for its failure to comply with the Court’s discovery order. Given the Court’s imposition of a

 serious sanction, the Court denies plaintiff’s request to conduct a forensic examination of

 defendant’s hard drives.

        Prior version of the purchase orders

        Upon review, the Court finds that any failure on defendant’s part to produce the “prior”

 version of certain purchase orders does not warrant sanctions. Plaintiff does not dispute that

 defendant produced updated versions of the purchase orders at issue. According to plaintiff, the

 updated versions do not have delivery dates. During the summary judgment briefing, defendant

 argued that the delivery dates set forth in the May 17th Purchase Orders could not be complied

 with because they arose so soon after the parties agreed to the terms. But, the Court and the

 parties were fully aware that the parties had negotiations prior to the existence of the May 17th

 Purchase Orders. In fact, the Court noted that some of the blinds were even delivered prior the

 May 17th Purchase Orders. The Court finds that plaintiff suffered little, if any, prejudice as a

 result of any failure on the part of defendant to produce these documents during discovery. Nor

 can the Court say that defendant acted in bad faith or engaged in contumacious conduct. The

 Court will certainly allow plaintiff to introduce these documents at the trial in this matter, but the

 Court finds that sanctions are not warranted.

        Documents related to deposits

        Plaintiff argues that the documents disclosed by the Chinese vendors show that defendant

 did not provide deposits to its vendors. As such, defendant did not suffer any damages as a

 result of plaintiff’s failure to pay a 50% deposit. Plaintiff primarily relies on NF27, which is an


                                                   8
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 9 of 10. PageID #: 5831




 email from Forsdahl to a Chinese blind manufacturer denying it a 20% deposit. According to

 plaintiff, defendant indicated in January of 2018 that deposits were required to pay vendors. But,

 this email shows that defendant did not pay a deposit to its suppliers. The document shows that

 defendant did not believe a 20% deposit was required at that time. The remainder of the

 information relied on by plaintiff to show that defendant did not require any deposits comes from

 an affidavit obtained from a Chinese textile factory or payment lists that do not appear to have

 been created or maintained by defendant. The Court will not consider this evidence at this

 juncture. Discovery closed and plaintiff approached these witnesses long after the close of

 discovery. The Court will not in essence, reconsider its summary judgment rulings based on new

 evidence. Rather, the Court finds that defendant’s failure to disclose NF27 or any other

 “deposit” document does not warrant sanctions. As an initial matter, there is no indication that

 any such failure was done in bad faith. Nor did plaintiff suffer demonstrable prejudice as a

 result. Again, however, plaintiff remains free to use these documents at the trial in this matter.

         2. Defendant’s motion for sanctions

        Defendant argues that plaintiff’s actions in contacting the Chinese vendors violates both

 the parties’ confidentiality agreement and the Court’s Protective Order. But, as plaintiff points

 out, defendant wholly fails to identify any confidential information disclosed by plaintiff.

 Accordingly, sanctions are not warranted. Both parties accuse each other of improper contact

 with the Chinese vendors. Defendant claims that plaintiff promised the vendors business in

 exchange for their assistance with this matter. On the other hand, plaintiff accuses defendant of

 instructing the vendors not to cooperate with plaintiff. The Court cautions both parties that any

 improper contact will not be tolerated. Although requested by plaintiff, the Court will not enter


                                                  9
Case: 1:18-cv-02457-PAG Doc #: 140 Filed: 05/05/20 10 of 10. PageID #: 5832




  an injunction at this time.

         3. Fees

         Having concluded that defendant engaged in discovery abuses, the Court finds that an

  award of attorneys’ fees is proper. The Court declines to award costs or fees for the time spent

  securing the cooperation of the Chinese vendors, as this could have been done during the

  discovery period at plaintiff’s cost. The Court will, however, award plaintiff the reasonable

  attorneys’ fees incurred in preparing the motion. Plaintiff is to provide a detailed summary of

  the fees, broken down by time entry. This must be provided on or before May 20, 2020. The

  Court will review the submission and award an appropriate fee.

         CONCLUSION

         For the foregoing reasons, Plaintiff Outdoor Product Innovations, Inc.’s Motion for

  Sanctions (Doc. 131) is GRANTED in PART and DENIED in PART. As set forth herein, the

  Court will instruct the jury that delays in fabric shipment caused delays in production. In

  addition, the Court hereby awards plaintiff reasonable attorneys’ fees incurred in preparing its

  motion. By May 20, 2020, plaintiff is to provide the Court with a detailed summary of the fees,

  broken down by time entry. The Court will review the submission and award an appropriate fee.

  The Court DENIES defendant’s Motion for Sanctions Against Plaintiff for Violation of the

  Confidentiality and Protective Order.

           IT IS SO ORDERED.



                                          /s/ Patricia A. Gaughan
                                          PATRICIA A. GAUGHAN
                                          United States District Judge
   Dated: 5/5/20                          Chief Judge

                                                  10
